Citation Nr: 0431396	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  01-09 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Los Angeles, California


THE ISSUE

Entitlement to service connection for status post left 
radical nephrectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.Cooper, Counsel

INTRODUCTION

The veteran served on active duty from August 1991 to August 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 RO decision which 
denied service connection for status post left radial 
nephrectomy.  

The Board remanded the case in February 2004 for further 
development, and the case was returned to the Board in 
September 2004.  

A Travel Board hearing was held in August 2004, before the 
Veterans Law Judge signing this document.  The Veterans Law 
Judge had been designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the hearing testimony has been associated with 
the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The maintains that he began having kidney symptoms, which 
were initially identified as kidney stones, in July 1997.  He 
has testified that at that time he began noticing blood in 
his urine as well as moderate to severe pain.  He stated that 
he was on active duty at the time of his symptoms and 
underwent a separation examination at the VA hospital in Long 
Beach, California.  

The Board notes that the veteran underwent a VA general 
medical examination in October 1997, in connection with his 
initial claim for service connection for kidney stones.  It 
was noted that he had received treatment in August 1997 for 
kidney stones, which resulted in a one-day hospital stay in 
Baja, California.  However, it was noted that specific 
information regarding such treatment, including medical 
records was unavailable.  

Private medical records dated in December 1998, note that the 
veteran was seen complaining of blood in his urine and left 
flank pain.  The diagnostic impression was high grade left 
ureteral obstruction and an abnormal appearing kidney on 
intravenous pyelogram (IVP).  

Private hospital records dated in March 1999, reflect that  
the veteran had a mass on the left kidney following 
complaints of gross hematuria with clots.  The veteran 
reported that he had a similar episode a year or so earlier 
and was told that he had a kidney stone.  Pathology reports 
reflected renal cell carcinoma, clear cell type, nuclear 
grade III.  The veteran underwent a radical nephrectomy.  

In an October 2001 statement, a physician was noted that the 
veteran was seen in 1997, with signs and symptoms of right-
sided ureterolithisasis, manifested by right flank pain, 
right iliac crest pain and pain on pressure to the right 
renal area.  The doctor indicated that urine samples were 
tested and confirmed the initial diagnosis.  Additional tests 
were not deemed necessary.  

Lay statements received in November 2001 described an 
incident in August 1997 in which the veteran experienced 
blood in the urine, vomiting and severe pain.  It was noted 
that his symptoms were related to his kidneys, according to 
the treating physician.  

In an August 2004 medical, another private physician noted 
the history of gross hematuria and treatment for kidney 
stones in 1997, it was also noted that no additional studies 
had been ordered.  The veteran stated that during a 1997 
service discharge examination he reported symptoms of gross 
hematuria but no further work-up or studies were ordered.  
The veteran's history of renal carcinoma in 1999 was also 
noted.  The doctor commented that it was conceivable that the 
veteran had renal cancer in 1997; however no studies were 
available for confirmation.

VA is obliged to provide an examination or opinion when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  

An examination is needed in order to determine whether the 
veteran's renal cancer and subsequent nephrectomy are related 
to service.  


Accordingly, this case is REMANDED to the RO for the 
following actions:


1.  The veteran should be afforded a 
genitourinary examination to determine 
the etiology of the left radical 
nephrectomy.  The claims folder must be 
sent to the examiner for review.  The 
examiner should note in the examination 
report, or in an addendum to the report, 
that the claims folder was reviewed.  
After reviewing the claims folder and 
conducting an examination, the examiner 
should express an opinion as to whether 
it is at least as likely as not (50 
percent probability or more) that the 
kidney symptoms noted in 1997, were 
manifestations of renal carcinoma, or 
that renal carcinoma was otherwise 
present in service or within one year of 
separation from service.  The examiner 
should provide a rationale for all 
opinions.  The examiner should 
specifically comment on other medical 
opinions contained in the claims file.  

2. After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
veteran's claim.  If the benefits sought 
continue to be denied, the RO should 
issue a supplemental statement of the 
case.  Thereafter, if appropriate, the 
case should be returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


